Citation Nr: 1429647	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disability, claimed as breathing problems, sleep apnea and silla conosis, to include as due to hazardous environmental exposure during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from October 1975 to June 1979, January 1981 to May 1981, and December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the appeal is currently held by the RO in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 hearing conducted at the RO in Nashville, Tennessee.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a pulmonary disability, including breathing problems and sleep apnea.  During the development of his claim, the Veteran was provided a VA examination in March 2012.  The examiner noted the Veteran currently suffers from sleep apnea, sarcoidosis, and asthma.  While the examiner opined these conditions are less likely related to the Veteran's active service, to include environmental exposures during the Persian Gulf War, this opinion was based solely on the length of time between the Veteran's exposure and initial diagnosis of the conditions.  The Board notes that, regardless of the date of diagnosis, service connection is warranted if the medical evidence indicates the claimed condition was incurred in service.  See generally 38 C.F.R. § 3.303(d) (2013).  The VA examiner did not explain why the Veteran's diagnosed pulmonary conditions are in no way etiologically related to the environmental exposure the Veteran experienced during active service.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Given the inadequacy of the opinion contained in the March 2012 VA examination, a new medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who conducted the March 2012 VA Gulf War General Medical Examination for an addendum opinion.  If the March 2012 examiner is not available, the claims file should be forwarded to another medical professional with the appropriate experience.  If it is determined that an additional physical examination of the Veteran would be beneficial, one is to be arranged.  

The examiner must be provided a complete copy of the claims file, including this REMAND, as well as the "Fact Sheets" regarding burn pits and particulate matter in Iraq and Afghanistan.  See VA Training Letter (TL) 10-03 (revised May 29, 2013).  After reviewing the claims file, and examining the Veteran, if required, the examiner is requested to opine as to whether it is at least as likely as not (probability of 50 percent or more) that any currently diagnosed pulmonary condition, including but not limited to sleep apnea, sarcoidosis and asthma, is etiologically related (incurred in, caused or aggravated by) any period of active service.

A complete rationale, including a discussion of in-service and continuity of symptomatology as described by the Veteran at the May 2014 Board hearing and the previously conceded exposure to environmental hazards while serving in the Persian Gulf War, must accompany any opinion offered.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


